office_of_chief_counsel internal_revenue_service memorandum number release date cc pa aegoldstein plr-112958-08 uilc date date to chief estate gift_tax operations sr s sp e g from peter j devlin chief branch procedure administration subject ----------------------- ------------------------- ---------------------- legend decedent ------------------------ --------------------- ---------------------- ------------------ -------------------------- -------------------------- ------------------------- date a date b date c date d date e date f issues issue plr-112958-08 whether an estate is allowed an extension of time under sec_301_9100-3 to make an election under sec_6166 to pay the decedent’s federal estate_tax in installments issue whether a taxpayer can make an sec_6166 election by attaching a statement to a request for an extension of time to file a federal estate_tax_return conclusions issue an estate will not be allowed an extension of time to make an sec_6166 election under sec_301_9100-3 because sec_6166 is a statutory election and sec_301_9100-3 only allow for extensions for regulatory elections issue an sec_6166 election can only be made by attaching a notice of election to a timely filed federal estate_tax_return facts the above estate requested a private_letter_ruling on date a the taxpayer requested the following rulings that the estate be allowed an extension of time under sec_301_9100-3 to make an election under sec_6166 to pay decedent’s federal estate_tax in installments or alternatively that the taxpayer made a sec_6166 election by attaching a statement to a request for an extension of time to file the federal estate_tax_return when the taxpayer was informed that the office_of_chief_counsel anticipated that the ruling would be adverse the taxpayer withdrew the letter_ruling request decedent died testate on date b decedent’s parents were named co-personal representatives in the will and were appointed by the court the representatives retained --------------- a cpa to prepare the decedent’s federal estate_tax_return form_706 when the cpa determined that the tax_return would not be ready to be filed by the original due_date date c nine months after the date of death he requested an extension of time to file by date d six months after the original due_date attached to the extension request was a statement that it was anticipated that the estate would be eligible to make a sec_6166 election the federal estate_tax_return was ultimately filed days after the extended due_date on date e the service sent the personal_representatives a preliminary determination_letter dated date f denying the sec_6166 election as the election was not made with a timely filed federal estate_tax_return law and analysis issue plr-112958-08 sec_301_9100-1 states that the regulations under sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 provide the standards used to determine whether or not an extension of time to make an election will be granted sec_301_9100-1 and sec_301_9100-2 provide for automatic extensions of time for certain statutory and regulatory elections sec_301_9100-3 provides extension of time for making regulatory elections that do not meet the requirements of automatic extensions under sec_301 sec_301_9100-1 defines a statutory election as an election whose due_date is prescribed by statute a regulatory election is defined as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 sec_6166 states that if the value of an interest_in_a_closely_held_business exceed sec_35 percent of the adjusted_gross_estate and is included in determining the gross_estate of a decedent who was a citizen or resident_of_the_united_states the executor may elect to pay part or all of the tax imposed in or more but not to exceed equal installments sec_6166 sec_6166 states that an election made under sec_6166 shall be made not later than the time prescribed by sec_6075 for filing an estate_tax_return including extensions sec_6075 states that estate_tax returns must be filed within months after the date of decedent’s death as the due_date for filing an election under sec_6166 is prescribed by statute the election is a statutory election as defined under sec_301_9100-1 the due_date for a sec_6166 election cannot be determined without referring to statute an automatic_extension of months is granted to make statutory elections under sec_301_9100-2 excluding extensions in this case the estate filed the estate_tax_return more than six months after the return was due and therefore even with the automatic_extension in sec_301 b the election was not timely made sec_301_9100-3 allows for additional extensions but these extensions are only available for regulatory elections issue sec_6166 states that an election should be made within the time prescribed under sec_6075 and in the manner as prescribed by the secretary in the regulations sec_20_6166-1 states the election provided under sec_6166 is made by attaching a notice of election to a timely filed return this regulation is a legislative_regulation because the code states the manner in which the election is made will be prescribed by the secretary in the regulations the estate has asserted that it made a sec_6166 election by attaching the following statement to the request for an extension of time to file the federal estate_tax_return it is anticipated that the estate will be eligible to elect to defer the payment of the federal estate_tax pursuant to sec_6166 a sec_6166 election must be made by attaching a notice of election to a timely filed return as per sec_6166 and sec_20_6166-1 since the alleged election was attached to the extension and not plr-112958-08 a timely filed return it is not a timely sec_6166 election additionally the statement that was attached to the request for an extension only conveyed that it was anticipated that the estate would be eligible for a sec_6166 election it was not a definitive election under sec_6166 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
